UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Collins Alternative Solutions Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 40.07% Accommodation - 0.34% Caesars Entertainment Corp. (a) $ Administrative and Support Services - 0.19% Angie's List, Inc. (a) Air Transportation - 0.36% American Airlines Group, Inc. (a) Amusement, Gambling, and Recreation Industries - 0.72% Cedar Fair LP (b) Beverage and Tobacco Product Manufacturing - 0.22% Reynolds American, Inc. (b) Broadcasting (except Internet) - 1.40% Charter Communications, Inc. (a)(b) Liberty Interactive Corp. (a)(b) Building Material and Garden Equipment and Supplies Dealers - 0.11% Titan Machinery, Inc. (a) Chemical Manufacturing - 1.78% Abbott Laboratories (b) Aptargroup, Inc. (b) Ecolab, Inc. (b) Endo Health Solutions, Inc. (a)(b) Johnson & Johnson (b) Merck & Co., Inc. XenoPort, Inc. (a) Clothing and Clothing Accessories Stores - 2.18% Abercrombie & Fitch Co. Destination Maternity Corp. Foot Locker, Inc. (b) Francescas Holdings Corp. (a) The Wet Seal, Inc. (a)(b) Computer and Electronic Product Manufacturing - 1.73% Apple, Inc. (b) Broadcom Corp. Cirrus Logic, Inc. (a) Cisco Systems, Inc. (b) Harris Corp. (b) Intel Corp. Neonode, Inc. (a) QUALCOMM, Inc. (b) Silicon Motion Technology Corp. (a)(e) Teradata Corp. (a) Volcano Corp. (a) Zynga, Inc. (a)(b) Credit Intermediation and Related Activities - 1.65% Altisource Asset Management Corp. (a)(e) Bank of America Corp. (b) Bank of Montreal (b)(e) Commerce Bancshares, Inc. (b) DFC Global Corp. (a)(b) Ezcorp, Inc. (a)(b) Flagstar Bancorp, Inc. (a) KKR Financial Holdings LLC (a)(b) Ocwen Financial Corp. (a)(b) PHH Corp. (a) Stonegate Mortgage Corp. (a) Data Processing, Hosting and Related Services - 0.30% Automatic Data Processing, Inc. (b) HMS Holdings Corp. (a) Electrical Equipment, Appliance, and Component Manufacturing - 0.30% Corning, Inc. (b) Emerson Electric Co. (b) Electronics and Appliance Stores - 0.13% Conn's, Inc. (a) Fabricated Metal Product Manufacturing - 0.19% Ball Corp. (b) Crane Co. (b) Food Manufacturing - 0.64% General Mills, Inc. (b) Kellogg Co. (b) McCormick & Co, Inc. (b) Food Services and Drinking Places - 0.67% BJ's Restaurants, Inc. (a) Bob Evans Farms, Inc. McDonald's Corp. (b) Furniture and Related Product Manufacturing - 0.36% Pier 1 Imports, Inc. Select Comfort Corp. (a) Gasoline Stations - 0.07% The Pantry, Inc. (a)(b) General Merchandise Stores - 0.22% Costco Wholesale Corp. (b) Health and Personal Care Stores - 0.08% Rite Aid Corp. (a)(b) Heavy and Civil Engineering Construction - 0.12% Fluor Corp. Insurance Carriers and Related Activities - 2.29% Aflac, Inc. (b) Assured Guaranty Ltd. (e) Brown & Brown, Inc. (b) Hartford Financial Services Group, Inc. (b) Hilltop Holdings, Inc. (a)(b) Humana, Inc. (a) ING US, Inc. (b) MBIA, Inc. (a)(b) MetLife, Inc. Prudential Financial, Inc. (b) UnitedHealth Group, Inc. (b) WellPoint, Inc. (a)(b) Machinery Manufacturing - 0.77% Blount International, Inc. (a) ESCO Technologies, Inc. Illinois Tool Works, Inc. (b) Joy Global, Inc. (b) Kulicke & Soffa Industries, Inc. (a)(b) Lam Research Corp. (a) Management of Companies and Enterprises - 0.68% EchoStar Corp. (a)(b) Merchant Wholesalers, Durable Goods - 0.36% Delphi Automotive PLC (b)(e) Roundy's, Inc. W.W. Grainger, Inc. (b) Merchant Wholesalers, Nondurable Goods - 1.01% Crestwood Midstream Partners LP (b) Sigma-Aldrich Corp. (b) Sysco Corp. (b) The Procter & Gamble Co. (b) Mining (except Oil and Gas) - 2.32% Freeport-McMoRan Copper & Gold, Inc. (a) Newmont Mining Corp. (b) Silver Wheaton Corp. (b)(e) Stillwater Mining Co. (a)(b) Miscellaneous Manufacturing - 1.59% 3M Co. Coach, Inc. (b) Orthofix International NV (a) TearLab Corp. (a) Vivus, Inc. (a)(b) Miscellaneous Store Retailers - 0.09% Staples, Inc. (b) Motion Picture and Sound Recording Industries - 0.20% Time Warner, Inc. Nonmetallic Mineral Product Manufacturing - 0.14% Owens-Illinois, Inc. (a) Nonstore Retailers - 5.65% Crestwood Equity Partners LP (b) Nutrisystem, Inc. (b) Sotheby's (b) ValueVision Media, Inc. (a) Nursing and Residential Care Facilities - 0.47% Emeritus Corp. (a)(b) Oil and Gas Extraction - 0.42% Bill Barrett Corp. (a)(b) Gran Tierra Energy, Inc. (a)(b) Range Resources Corp. (b) Repsol SA (b)(e) SandRidge Energy, Inc. (a)(b) Stone Energy Corp. (a)(b) Other Information Services - 0.73% Liberty Global PLC (a)(e) Paper Manufacturing - 1.45% Clearwater Paper Corp. (a)(b) Domtar Corp. (b) Graphic Packaging Holding Co. (a)(b) Rock Tenn Co. Personal and Laundry Services - 0.22% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing - 0.88% Chevron Corp. (b) ConocoPhillips (b) Exxon Mobil Corp. Plastics and Rubber Products Manufacturing - 0.60% Berry Plastics Group, Inc. (a)(b) The Goodyear Tire & Rubber Co. (b) Primary Metal Manufacturing - 0.18% AK Steel Holding Corp. (a)(b) Allegheny Technologies, Inc. Printing and Related Support Activities - 0.07% RR Donnelley & Sons Co. (b) Professional, Scientific, and Technical Services - 0.46% CACI International, Inc. (a)(b) Monster Worldwide, Inc. (a) VeriSign, Inc. (a)(b) Publishing Industries (except Internet) - 1.38% Microsoft Corp. (b) News Corp. (a)(b) Oracle Corp. (b) Symantec Corp. (b) Rail Transportation - 0.24% Norfolk Southern Corp. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.55% Apollo Global Management LLC (b) Blackstone Group LP (b) Eaton Vance Corp. (b) KKR & Co. LP (b) Sporting Goods, Hobby, Musical Instrument, and Book Stores - 0.03% Barnes & Noble, Inc. (a)(b) Support Activities for Mining - 0.12% Vantage Drilling Co. (a)(b)(e) Telecommunications - 0.29% AT&T, Inc. (b) Verizon Communications, Inc. (b) Transportation Equipment Manufacturing - 1.54% Ford Motor Co. (b) General Motors Co. (a)(b) Lear Corp. (b) Lockheed Martin Corp. (b) Magna International, Inc. (b)(e) Polaris Industries, Inc. (b) Tenneco, Inc. (a)(b) Titan International, Inc. Tower International, Inc. (a)(b) TRW Automotive Holdings Corp. (a)(b) United Technologies Corp. (b) WABCO Holdings, Inc. (a) Utilities - 1.14% Dominion Resources, Inc. (b) Entergy Corp. (b) EQT Corp. (b) National Fuel Gas Co. (b) Northeast Utilities (b) The Southern Co. (b) Waste Management and Remediation Services - 0.23% Waste Management, Inc. (b) Wholesale Electronic Markets and Agents and Brokers - 0.21% Genuine Parts Co. (b) TOTAL COMMON STOCKS (Cost $34,470,967) Principal Amount CONVERTIBLE BONDS - 5.08% Administrative and Support Services - 0.69% CBIZ, Inc. 4.875%, 10/01/2015 (b)(c) $ Beverage and Tobacco Product Manufacturing - 0.39% Vector Group Ltd. 15.148%, 11/15/2014 (b)(d) Chemical Manufacturing - 0.37% PDL BioPharma, Inc. 2.875%, 02/15/2015 (b) Credit Intermediation and Related Activities - 0.64% Encore Capital Group, Inc. 3.000%, 07/01/2020 (c) Funds, Trusts, and Other Financial Vehicles - 0.24% IAS Operating Partnership LP 5.000%, 03/15/2018 (c) Health and Personal Care Stores - 0.76% Omnicare, Inc. 3.750%, 04/01/2042 (b) Management of Companies and Enterprises - 0.71% Leucadia National Corp. 3.750%, 04/15/2014 Miscellaneous Manufacturing - 0.63% Callaway Golf Co. 3.750%, 08/15/2019 Nonmetallic Mineral Product Manufacturing - 0.65% Cemex SAB de CV 3.250%, 03/15/2016 (e) TOTAL CONVERTIBLE BONDS (Cost $4,043,270) CORPORATE BONDS - 7.58% Ambulatory Health Care Services - 1.12% Prospect Medical Holdings, Inc. 8.375%, 05/01/2019 (c) Broadcasting (except Internet) - 0.54% LBI Media, Inc. 10.000%, 04/15/2019 (c) Clothing and Clothing Accessories Stores - 1.04% Burlington Holdings LLC 9.000%, 02/15/2018 (c)(d) Computer and Electronic Product Manufacturing - 1.00% Goodman Networks, Inc. 13.125%, 07/01/2018 (c) Food and Beverage Stores - 0.53% Safeway, Inc. 4.750%, 12/01/2021 Funds, Trusts, and Other Financial Vehicles - 0.55% Prospect Capital Corp. 5.375%, 10/15/2017 (b) Oil and Gas Extraction - 1.12% Ocean Rig UDW, Inc. 9.500%, 04/27/2016 (e) Specialty Trade Contractors - 0.55% HD Supply, Inc. 7.500%, 07/15/2020 Telecommunications - 1.13% Intelsat Jackson Holdings SA 7.250%, 04/01/2019 (e) TOTAL CORPORATE BONDS (Cost $7,143,849) Shares EXCHANGE TRADED FUNDS - 10.58% Funds, Trusts, and Other Financial Vehicles - 10.58% Industrial Select Sector SPDR Fund iShares 1-3 Year Credit Bond Fund (b) iShares Floating Rate Bond Fund (b) iShares iBoxx $ High Yield Corporate Bond Fund (b) iShares Intermediate Credit Bond Fund (b) iShares MBS Fund (b) iShares MSCI Mexico Capped Fund Market Vectors Gold Miners Fund (b) Market Vectors Junior Gold Miners Fund (b) PowerShares Senior Loan Portfolio (b) Putnam Premier Income Trust SPDR S&P rust (b) Technology Select Sector SPDR Fund (b) TOTAL EXCHANGE TRADED FUNDS (Cost $9,992,638) REAL ESTATE INVESTMENT TRUSTS - 1.40% Credit Intermediation and Related Activities - 0.72% Starwood Property Trust, Inc. (b) Funds, Trusts, and Other Financial Vehicles - 0.27% American Capital Agency Corp. (b) Anworth Mortgage Asset Corp. (b) Apollo Residential Mortgage, Inc. Real Estate - 0.34% American Realty Capital Properties, Inc. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.07% American Capital Mortgage Investment Corp. (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,344,143) Contracts PURCHASED OPTIONS - 0.71% Call Options - 0.38% 10-Year U.S. Treasury Note Expiration: December 2013, Exercise Price $125.50 13 S&P 500 Index Expiration: December 2013, Exercise Price $1,770.00 10 Expiration: December 2013, Exercise Price $1,950.00 10 Expiration: December 2013, Exercise Price $1,780.00 10 Expiration: January 2014, Exercise Price $1,900.00 10 Notional Amount Euro / Swiss Franc Expiration: October 2014, Exercise Price $1.25 (e) $ Euro / U.S. Dollar Expiration: December 2013, Exercise Price $1.34 (e) U.S. Dollar / Japanese Yen Expiration: December 2013, Exercise Price $101.25 Expiration: February 2014, Exercise Price $103.00 TOTAL CALL OPTIONS Contracts Put Options - 0.33% S&P 500 Index Expiration: December 2013, Exercise Price $1,680.00 50 Expiration: January 2014, Exercise Price $1,680.00 10 SPDR S&P rust Expiration: February 2014, Exercise Price $170.00 Expiration: December 2014, Exercise Price $140.00 Notional Amount Euro / British Pound Expiration: February 2014, Exercise Price $0.83 (e) $ U.S. Dollar / Mexican Peso Expiration: December 2013, Exercise Price $12.85 U.S. Dollar / South African Rand Expiration: December 2013, Exercise Price $10.30 U.S. Dollar / Turkish Lira Expiration: December 2013, Exercise Price $2.04 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $891,845) Shares RIGHTS - 0.03% Chemical Manufacturing - 0.03% Sanofi Experation: 12/31/2020 (a)(b)(e) TOTAL RIGHTS (Cost $89,647) MUTUAL FUNDS - 8.45% Funds, Trusts, and Other Financial Vehicles - 8.45% American Capital Ltd. (b) Invesco Municipal Opportunity Trust Morgan Stanley Emerging Markets Debt Fund, Inc. Nuveen Select Quality Municipal Fund Pimco Dynamic Credit Income Fund Pimco Dynamic Income Fund Putnam Municipal Opportunities Trust Stone Ridge High Yield Reinsurance Risk Premium Fund Stone Ridge Reinsurance Risk Premium Fund Wells Fargo Advantage Income Opportunities Fund Western Asset High Income Opportunity Fund, Inc. TOTAL MUTUAL FUNDS (Cost $7,930,996) SHORT-TERM INVESTMENTS - 28.12% Money Market Funds - 28.12% Fidelity Institutional Money Market Portfolio, 0.045% (b)(d) STIT - Liquid Assets Portfolio, 0.065% (b)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $27,014,512) Total Investments (Cost $92,921,867) - 102.02% Liabilities in Excess of Other Assets - (2.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options and securities sold short.The aggregate value of these securities as of November 30, 2013 was $25,657,897.See Note 2 in the accompanying footnotes. (c) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at November 30, 2013 was$5,063,649 which represented 5.27% of net assets. (d) Variable rate security.The rate shown is as of November 30, 2013. (e) Foreign issued Security. Collins Alternative Solutions Fund Schedule of Options Written November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS NutriSystem, Inc. Expiration: December 2013, Exercise Price $0.16 1 $ Expiration: December 2013, Exercise Price $0.18 71 Expiration: December 2013, Exercise Price $0.19 Expiration: December 2013, Exercise Price $0.20 Expiration: December 2013, Exercise Price $0.21 S&P 500 Index Expiration: December 2013, Exercise Price $17.60 5 Expiration: December 2013, Exercise Price $17.50 10 Expiration: December 2013, Exercise Price $16.70 10 Expiration: December 2013, Exercise Price $18.00 10 Expiration: January 2014, Exercise Price $17.80 10 Expiration: December 2014, Exercise Price $16.50 9 Expiration: December 2014, Exercise Price $18.00 24 ValueVision Media, Inc. Expiration: December 2013, Exercise Price $0.05 15 Expiration: January 2014, Exercise Price $0.05 25 Vivus, Inc. Expiration: December 2013, Exercise Price $0.10 53 Notional Amount Australian Dollar / U.S. Dollar Expiration: December 2013, Exercise Price $0.01(a) 53 Euro / British Pound Expiration: February 2014, Exercise Price $0.01(a) Euro / Swedish Krona Expiration: December 2013, Exercise Price $0.09(a) Euro / U.S. Dollar Expiration: January 2014, Exercise Price $0.01(a) U.S. Dollar / Brazil Real Expiration: December 2013, Exercise Price $0.02 U.S. Dollar / Indian Rupee Expiration: December 2013, Exercise Price $0.64 Expiration: December 2013, Exercise Price $0.71 - U.S. Dollar / Japanese Yen Expiration: December 2013, Exercise Price $1.02 U.S. Dollar / Mexican Peso Expiration: December 2013, Exercise Price $0.13 U.S. Dollar / Russian Ruble Expiration: December 2013, Exercise Price $0.34 U.S. Dollar / South African Rand Expiration: December 2013, Exercise Price $0.11 U.S. Dollar / Turkish Lira Expiration: December 2013, Exercise Price $0.02 TOTAL CALL OPTIONS Contracts PUT OPTIONS 10-Year U.S. Treasury Note Expiration: December 2013, Exercise Price $1.24 27 S&P 500 Index Expiration: December 2013, Exercise Price $18.00 10 Expiration: January 2014, Exercise Price $17.80 10 SPDR S&P rust Expiration: February 2014, Exercise Price $1.56 Notional Amount Euro / British Pound Expiration: February 2014, Exercise Price $0.01(a) Euro / Swiss Franc Expiration: October 2014, Exercise Price $0.01(a) U.S. Dollar / Japanese Yen Expiration: February 2014, Exercise Price $1.00 U.S. Dollar / Malaysian Ringget Expiration: December 2013, Exercise Price $0.03 U.S. Dollar / South African Rand Expiration: December 2013, Exercise Price $0.10 U.S. Dollar / South Korean Won Expiration: December 2013, Exercise Price $10.62 U.S. Dollar / Turkish Lira Expiration: December 2013, Exercise Price $0.02 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums Received $829,686) $ Collins Alternative Solutions Fund Schedule of Securities Sold Short November 30, 2013 (Unaudited) Shares Value ACCO Brands Corp. $ Acuity Brands, Inc. Amazon.com, Inc. Amedisys, Inc. AO Smith Corp. Applied Industrial Technologies, Inc. AvalonBay Communities, Inc. Beam, Inc. Best Buy Co., Inc. Black Diamond, Inc. Blackbaud, Inc. Cabela's, Inc. Callaway Golf Co. CarMax, Inc. Caseys General Stores, Inc. CBIZ, Inc. Cemex SAB de CV Chipotle Mexican Grill, Inc. CLARCOR, Inc. Concur Technologies, Inc. Consumer Staples Select Sector SPDR Fund (1) Core Laboratories NV CR Bard, Inc. Credit Acceptance Corp. Cree, Inc. Delta Air Lines, Inc. EastGroup Properties, Inc. Encore Capital Group, Inc. Equinix, Inc. Equity One, Inc. Facebook, Inc. Financial Engines, Inc. FMC Corp. Genomic Health, Inc. Graco, Inc. Green Mountain Coffee Roasters, Inc. Harley-Davidson, Inc. Hospira, Inc. Infoblox, Inc. Intelsat SA International Speedway Corp. iShares 20+ Year Treasury Bond Fund (1) iShares Russell 2000 Fund (1) iShares U.S. Real Estate Fund (1) j2 Global, Inc. Kellogg Co. Lennox International, Inc. Leucadia National Corp. Lululemon Athletica, Inc. Manhattan Associates, Inc. Marketo, Inc. National Retail Properties, Inc. Neogen Corp. Nordson Corp. NTELOS Holdings Corp. Omnicare, Inc. Owens-Illinois, Inc. PDL BioPharma, Inc. PetMed Express, Inc. Post Holdings, Inc. Post Properties, Inc. Public Storage Rackspace Hosting, Inc. RealPage, Inc. Red Robin Gourmet Burgers, Inc. Realty Income Corp. Regency Centers Corp. ResMed, Inc. Salesforce.com, Inc. Shutterfly, Inc. Skechers U.S.A., Inc. Southwest Airlines Co. SPDR Barclays High Yield Bond Fund ETF (1) SPDR S&P Retail ETF (1) SPS Commerce, Inc. Suburban Propane Partners LP Sysco Corp. Tennant Co. Texas Industries, Inc. The Boston Beer Co., Inc. The Buckle, Inc. The Dun & Bradstreet Corp. The Toro Co. Tiffany & Co. Trimas Corp. TripAdvisor, Inc. Tyler Technologies, Inc. United Continental Holdings, Inc. US Airways Group, Inc. Vail Resorts, Inc. Vector Group Ltd. Vitacost.com, Inc. Walgreen Co. Weight Watchers International, Inc. World Fuel Services Corp. Wynn Resorts Ltd. Zillow, Inc. Total Securities Sold Short (Proceeds $19,674,064) $ Exchange-traded fund. Collins Alternative Solutions Fund Schedule of Open Futures Contracts November 30, 2013 (Unaudited) Description Number of Contracts Sold Notional Value Settlement Month Unrealized Appreciation (Depreciation) 90 Day Euro 15 Dec-15 $ ) 90 Day Euro 19 Mar-16 ) BIST 30 Index Dec-13 Euro-Bund 7 Dec-13 ) Mini MSCI Emerging Market 6 Dec-13 ) S&P 500 E-mini 4 Dec-13 ) SGX CNX Nifty 75 Dec-13 ) U.S. 10YR Note 31 Mar-14 Total Futures Contracts Sold $ $ ) Description Number of Contracts Purchased Notional Value Settlement Month Unrealized Appreciation Nikkei 225 4 Dec-13 $ Nikkei 225 5 Dec-13 WIG 20 Index 96 Dec-13 Total Futures Contracts Purchase $ $ Collins Alternative Solutions Fund Schedule of Open Forward Currency Contracts November 30, 2013 (Unaudited) Forward Unrealized Expiration Notional Currency to be U.S. $ Value at Currency to be U.S. $ Value at Appreciation Date Amount received November 30, 2013 delivered November 30, 2013 (Depreciation) 2/24/2014 (a) Algerian Dinar $ U.S. Dollar $ $ 12/19/2013 (a) Australian Dollar Japanese Yen 12/18/2013 (a) Australian Dollar Japanese Yen 12/18/2013 (a) Australian Dollar U.S. Dollar ) 12/18/2013 (a) Brazilian Real U.S. Dollar ) 12/18/2013 (a) British Pound U.S. Dollar 1/15/2014 (a) Chinese Yuan U.S. Dollar 12/18/2013 (a) Colombian Peso U.S. Dollar ) 12/18/2013 (a) Czech Koruna U.S. Dollar ) 12/18/2013 (a) Czech Koruna Euro ) 12/18/2013 (a) Euro Czech Koruna 12/18/2013 (a) Euro Japanese Yen 12/18/2013 (a) Euro U.S. Dollar 12/18/2013 (a) Euro Swiss Franc ) 12/18/2013 (a) Euro British Pound ) 12/18/2013 (a) Hungarian Forint U.S. Dollar ) 12/18/2013 (a) Indian Rupee U.S. Dollar 12/4/2013 (a) Indonesian Rupiah U.S. Dollar ) 1/16/2014 (a) Indonesian Rupiah U.S. Dollar ) 12/18/2013 (a) Israeli Shekel Euro 12/18/2013 (a) Israeli Shekel U.S. Dollar 12/18/2013 (a) Japanese Yen U.S. Dollar ) 12/3/2013 (a) Japanese Yen U.S. Dollar ) 12/18/2013 (a) Japanese Yen Australian Dollar ) 1/16/2014 (a) Malaysian Ringgit U.S. Dollar ) 12/18/2013 (a) Malaysian Ringgit U.S. Dollar ) 12/18/2013 (a) Mexican Peso U.S. Dollar ) 12/18/2013 (a) Mexican Peso Euro 1/15/2014 (a) New Taiwan Dollar U.S. Dollar ) 1/31/2014 (a) Nigerian Naira U.S. Dollar 1/14/2014 (a) Nigerian Naira U.S. Dollar 12/18/2013 (a) Norwegian Krone U.S. Dollar ) 2/21/2014 (a) Peruvian Noevo Sol U.S. Dollar ) 12/18/2013 (a) Polish Zloty U.S. Dollar 12/19/2013 (a) Polish Zloty U.S. Dollar 12/18/2013 (a) Russian Ruble U.S. Dollar ) 12/18/2013 (a) Singapore Dollar U.S. Dollar ) 12/18/2013 (a) South African Rand U.S. Dollar ) 12/12/2013 (a) South Korean Won U.S. Dollar 12/4/2013 (a) South Korean Won U.S. Dollar 12/2/2013 (a) South Korean Won U.S. Dollar 12/18/2013 (a) South Korean Won U.S. Dollar 12/18/2013 (a) Swedish Krona U.S. Dollar ) 12/18/2013 (a) Swedish Krona Euro 12/18/2013 (a) Swiss Franc U.S. Dollar ) 12/18/2013 (a) Swiss Franc Euro 12/18/2013 (a) Thai Baht U.S. Dollar ) 12/18/2013 (a) Turkish Lira U.S. Dollar 12/18/2013 (a) U.S. Dollar Australian Dollar 12/18/2013 (a) U.S. Dollar Brazilian Real 12/3/2013 (a) U.S. Dollar Brazilian Real 12/20/2013 (a) U.S. Dollar Brazilian Real 12/18/2013 (a) U.S. Dollar British Pound ) 1/15/2014 (a) U.S. Dollar Chinese Yuan ) 12/18/2013 (a) U.S. Dollar Czech Koruna 1/15/2014 (a) U.S. Dollar Egyptian Pound ) 7/8/2014 (a) U.S. Dollar Egyptian Pound ) 1/13/2014 (a) U.S. Dollar Egyptian Pound ) 12/18/2013 (a) U.S. Dollar Euro ) 12/18/2013 (a) U.S. Dollar Hungarian Forint 1/16/2014 (a) U.S. Dollar Indonesian Rupiah 12/4/2013 (a) U.S. Dollar Indonesian Rupiah 12/18/2013 (a) U.S. Dollar Israeli Shekel ) 12/18/2013 (a) U.S. Dollar Japanese Yen 12/18/2013 (a) U.S. Dollar Mexian Peso 1/15/2014 (a) U.S. Dollar New Taiwan Dollar 12/18/2013 (a) U.S. Dollar New Zealand Dollar 12/18/2013 (a) U.S. Dollar Norwegian Krone 12/18/2013 (a) U.S. Dollar Polish Zloty ) 12/18/2013 (a) U.S. Dollar Russian Ruble 12/12/2013 (a) U.S. Dollar Russian Ruble 12/18/2013 (a) U.S. Dollar Singapore Dollar 12/18/2013 (a) U.S. Dollar South African Rand 12/2/2013 (a) U.S. Dollar South Korean Won ) 12/18/2013 (a) U.S. Dollar Swedish Krona ) 12/18/2013 (a) U.S. Dollar Swiss Franc ) 12/18/2013 (a) U.S. Dollar Thai Baht ) 12/18/2013 (a) U.S. Dollar Turkish Lira ) $ ) (a) Citigroup Global Markets, Inc. is the counterparty for these open forward currency contract held by the fund as of November 30, 2013. Collins Alternative Solutions Fund Schedule of Interest Rate Swaps November 30, 2013 (Unaudited) Counterparty Reference Entity Pay/Receive Fixed Rate Fixed Rate Expiration Date Notional Amount Unrealized Appreciation (Depreciation) Citibank N.A. Mexican Peso (MXN) Receive % 1/10/2024 $ ) Citibank N.A. Mexican Peso (MXN) Receive % 12/15/2023 ) Citibank N.A. Mexican Peso (MXN) Receive % 12/18/2023 ) Citibank N.A. New Zealand Dollar (NZD) Receive % 10/3/2015 ) Citibank N.A. South African Rand (ZAR) Receive % 9/23/2015 ) Citibank N.A. South African Rand (ZAR) Receive % 11/12/2014 17 Citibank N.A. Brazilian Real (BRL) Receive % 7/1/2014 ) Citibank N.A. Brazilian Real (BRL) Receive % 7/1/2014 ) Citibank N.A. Brazilian Real (BRL) Receive % 7/1/2014 ) Citibank N.A. Brazilian Real (BRL) Receive % 1/2/2014 ) $ ) Collins Alternative Solutions Fund Consolidated Schedule of Total Return Swaps November 30, 2013 (Unaudited) Pay/Receive Unrealized Total Return on Financing Market Number of Appreciation/ Reference Entity (a) Reference Entity Rate Value Shares/Units (Depreciation) MSCI Daily Total Return Net Emerging Market Index Pay % $ Total Net Total Return Swaps $ The cost basis of investments for federal income tax purposes at November 30, 2013. was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards ) Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Collins Alternative Solutions Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on April 30, 2012. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. The Funds’ Pricing Services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2. Fixed income securities including corporate bonds, convertible bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2. Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs. In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2013: Level 1 Level 2 Level 3(3) Total Assets(1): Common Stocks1 $ $
